TIMET DECLARES DIVIDEND ON 6-3/4% SERIES A PREFERRED STOCK DALLAS, TEXAS October 28, 2010 Titanium Metals Corporation (“TIMET”) (NYSE:TIE) announced today that its board of directors has declared a quarterly dividend of $0.84375 per share on its 6-3/4% Series A Preferred Stock, payable on December 15, 2010 to stockholders of record as of the close of business on December 1, 2010. TIMET, headquartered in Dallas, Texas, is a leading worldwide producer of titanium metal products.Information on TIMET is available on its website at www.timet.com. ·····
